Citation Nr: 1525607	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck injury.  

2.  Entitlement to service connection for a left arm/hand radiculopathy as secondary to a neck injury.  

3.  Entitlement to service connection for a right leg fracture.  

4.  Entitlement to service connection for a left leg fracture.  

5.  Entitlement to service connection for a right shoulder dislocation/injury.  

6.  Entitlement to service connection for a right foot fracture.  

7.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1986 to May 2000.  He also had subsequent Air Force Reserve service, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from May 2000 to November 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's September 2010 notice of disagreement (NOD) also addressed the issue of entitlement to service connection for a left ankle fracture.  However, during the pendency of the appeal, a May 2011 RO decision granted service connection for a left ankle fracture, rated as noncompensable, effective December 16, 2008.  As this is considered a full grant of the benefit sought on appeal with respect to that issue, it is no longer in appellate status before the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing at the RO in Denver, Colorado, and a transcript of the hearing has been associated with the claims file.  The Veteran also submitted additional evidence, including a waiver of consideration by the agency of original jurisdiction (AOJ); therefore, it has been associated with the claims folder and considered by the Board herein.  


FINDINGS OF FACT

1.  The Veteran injured his neck following a parachute jump during a period of inactive duty for training (INACDUTRA) in September 2001.  

2.  The Veteran's cervical degenerative disc disease is etiologically related to his neck injury incurred during a period of INACDUTRA in September 2001.  

3.  The Veteran's mild residuals of left cervical radiculopathy, with muscle atrophy and weakness, are etiologically related his neck injury incurred during a period of INACDUTRA in September 2001.  

4.  The Veteran's injuries to his right leg, left leg, right shoulder, and right foot, were not incurred in or aggravated by active service, to include a period of ACDUTRA or INACDUTRA.  

5.  Prior to the promulgation of a decision in the appeal, at the April 2015 Board hearing, the Veteran's representative requested to withdraw his appeal regarding his claim of entitlement to service connection for a low back disability; the Veteran's subsequent written statement also made the same request.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for mild residuals of left cervical radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for a right leg fracture have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  

4.  The criteria for service connection for a left leg fracture have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  

5.  The criteria for service connection for a right shoulder dislocation/injury have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  

6.  The criteria for service connection for a right foot fracture have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  

7.  The criteria for withdrawal of a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims in January 2009.  Given the Board's favorable decision herein regarding the Veteran's claims of entitlement to service connection for a neck injury and left arm/hand radiculopathy secondary to a neck injury, further discussion of VA's duties to notify and assist is not warranted with respect to those claims.  Additionally, the Veteran's remaining service connection claims are denied herein as a matter of law; accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

"To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


II.A.  Service Connection - Neck Injury & Left Arm/Hand Radiculopathy

The Veteran asserts entitlement to service connection for a neck injury and left arm/hand radiculopathy as secondary to a neck injury.  He has consistently attributed these injuries to a parachute jump on September 22, 2001 which involved a hard "opening shock" of the parachute while he was wearing a helmet-mounted camera.  

Initially, the Board notes that service treatment records from the Veteran's period of active duty service from May 1986 to May 2000 do not document any complaints, treatment, or diagnosis of a neck injury or left arm or hand radiculopathy.  However, subsequent military personnel records document that the Veteran was on a period of INACDUTRA from September 20-22, 2001.  To the extent that there is discrepancy between a September 2001 Record of Individual Inactive Duty Training which documents that the Veteran was on "paid inactive duty" on September 21-22, 2001 and a March 2009 Air National Guard/U.S. Air Force Point Credit Summary which documents that the Veteran was on "inactive paid duty" on September 21-22, 2001, the Board resolves reasonable doubt in favor of the Veteran and finds that regardless, the evidence is clear that he was serving on INACDUTRA at the time of his September 2001 parachute jump injury.  

Medical treatment records from October 2001 document the Veteran's report of neck pain immediately following the September 2001 parachute jump.  A November 2001 MRI resulted in a diagnosis of cervical disc bulge and herniated nucleus pulposus with left projection.  Additionally, a November 2001 EMG resulted in a diagnosis of acute left cervical radiculopathy.  The Veteran's injuries were treated with epidural steroid injection and therapy which resulted in gradual recovery of cervical and left upper extremity function.  He was allowed to return to restricted duty in 2005 after he demonstrated full cervical spine range of motion without pain and no significant pain, weakness, or sensory loss in the left upper extremity.  

At the July 2009 VA examination, the Veteran reported intermittent neck stiffness and intermittent left hand cramping, weakness, and discomfort.  Following a physical examination, the VA examiner diagnosed cervical degenerative disc disease and mild residuals of cervical radiculopathy, with muscle atrophy and weakness.  Notably, the VA examiner opined that the Veteran's cervical degenerative disc disease and left extremity radiculopathy were related to the cervical injury sustained during a parachute jump in 2001, given that the current clinical findings directly correlated with service treatment records regarding the incident, with consistent residual findings and no interval injuries or conditions.  

Therefore, after consideration of all of the evidence, including the VA medical opinion evidence discussed above, the Board finds that the evidence of record is at least in equipoise with regard to the Veteran's claims.  Therefore, the Veteran's claims of entitlement to service connection for a neck injury and a left arm/hand radiculopathy secondary to a neck injury are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II.B.  Service Connection - Bilateral Legs, Right Shoulder, Right Foot

The Veteran also claims entitlement to service connection for bilateral leg fractures, a right shoulder dislocation/injury, and a right foot fracture.  

The Board initially notes that service treatment records from the Veteran's period of active duty service from May 1986 to May 2000 do not document any complaints, treatment, or diagnosis of a left leg, right shoulder, or right foot condition.  To the extent that service treatment records document a May 1986 right leg injury following a hard parachute landing, the Board finds that there were no subsequent related reports or complaints until the claimed July 2007 accident.  Moreover, the Veteran has not claimed entitlement to service connection as a result of the isolated May 1986 right leg injury.  

Rather, the Veteran has consistently attributed his bilateral leg fractures, right shoulder dislocation/injury, and right foot fracture to a parachute jump accident on July 1, 2007.  Notably, the Veteran acknowledges that he was not on active service at the time of the July 2007 parachute accident.  However, he continues to assert entitlement to service connection for his resulting injuries because at the time of the accident, he was making accelerated freefall parachute jumps on his own time and at his own expense, at a civilian facility, in order to maintain his current parachute instructor rating, which he asserts was for the specific benefit of the Air Force.  

In support of his claim, the Veteran has submitted two buddy statements which relate the circumstances of his parachute incident and describe that the Veteran declined to be placed on duty status in order to make off duty parachute jumps to maintain his current parachute instructor rating.  Similar to the Veteran's own statement, each buddy statement also reports that while the Veteran may not have been on duty when his claimed injuries were incurred, that he was performing the parachute jumps that led to his injuries in order to support his career and for the good of the Air Force.  

It is indeed unfortunate that apparently, the Veteran had to undertake civilian parachute jumps on his own time and at his own expense in order to maintain his parachute jump instructor rating; however, the fact remains that his injuries were not incurred during a period of active service.  The evidence does not convince the Board that the training was ordered by the Air Force, such that it would somehow fall under the guise of ACDUTRA/INACDUTRA service.  Moreover, there is no evidence of record, and the Veteran has not contended, that his resulting injuries were aggravated by any subsequent period of active service.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case is decided based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  

For the foregoing reasons, the Board finds that the Veteran's claims of entitlement to service connection for bilateral leg fractures, a right shoulder dislocation/injury, and a right foot fracture lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Withdrawal of Claim - Low Back Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran's representative stated at the April 2015 Board hearing that the Veteran requested to withdraw his appeal regarding his claim of entitlement to service connection for a low back disability.  The Veteran also submitted a written statement which made the same request.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  


ORDER

Service connection for a neck injury is granted.  

Service connection for a left arm/hand radiculopathy secondary to a neck injury is granted.  

Service connection for a right leg fracture is denied.  

Service connection for a left leg fracture is denied.  

Service connection for a right shoulder dislocation/injury is denied.  

Service connection for a right foot fracture is denied.  

The claim of entitlement to service connection for a low back disability is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


